DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 15/892,850, attorney docket 2557SI-002763-US which has a claimed effective filing date of 6/12/2017, based on Korean application 10-2017-0073287 assigned to Samsung Electronics Co., Ltd. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 2, 3, 5-7, 10, 12-24, and 30-36 (10 is the independent claim) are pending and are considered below. 

Allowable Subject Matter
Claims 2, 3, 5, 6, 7, 10, 15-24 and 30-36 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or make obvious a NVM device with a plurality of interlayer barrier layers of decreasing thickness  in combination with a plurality of storage layers of 2d material with increasing thickness away from the channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant has incorporated the limitations from claim 14 that were identified as novel into the independent claim rendering claim 10 and its dependents novel.
Applicant has pointed to a figure 11 as support for a memory device with a vertical NAND structure, and examiner withdraws the drawing objection.  Although the examiner agrees that the figure meets the minimum requirement under 37CFR 1.83, examiner suggests that the applicant provide a structural representation of the device, which illustrates the physical device, rather than an electrical schematic, which does not help the public advance the art. 
Applicant has amended claim 12 to overcome the §112 b rejection for omitted structural relationship, and that rejection is withdrawn.
Applicant has amended claim 15 to overcome the §112 b rejection for lacking antecedent, and that rejection is withdrawn.   
Applicant has amended claims 31 and 32 to overcome the §112 b rejection for indefiniteness, and that rejection is withdrawn.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Smith can be reached on 571-272-1907.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JOHN A BODNAR/Examiner, Art Unit 2893